In two related child custody and visitation proceedings pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Burke, R.), dated March 28, 2008, as, after a hearing, denied that branch of her petition which was for permission to relocate to Ohio with the parties’ child.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record contains a sound and substantial basis for the Family Court’s denial of that branch of the mother’s petition which was for permission to relocate to Ohio with the parties’ child (see Matter of Tropea v Tropea, 87 NY2d 727 [1996]). The evidence did not demonstrate that relocation to Ohio was in the best interests of the child (see Matter of Said v Said, 61 AD3d 879 [2009]). Fisher, J.P., Dillon, Covello and Dickerson, JJ., concur.